Title: To Thomas Jefferson from Edmund Bacon, 21 October 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir.
                     Milton 21st. Octor. 1808.
                  
                  Yours of the 17th. I received (we are Going on with Leaveling the garden also Geting stone for the house is to be built. Maddox is Gone from home and will not be back for some time (I shall hardly be able to bring horses enough to Bring home your Phaton as we have but one horse heare that is able to Travel. I shall bring on a good mule with the one horse we have) which will be sufficient to daw the Phaton, and the one to drive the sheep will be on foot:  but can travel as fast as the sheep. I have Ingaged 10000 Pounds fodder, at 3/. the Hd. pds. Payable first of January. I have bought 20 barrils old Corn at 10/. the barril. I have Concluded to purchase Corn as we want it as I discover by laying back a better Chance for Good bargains. Your horse seems intirely well I beleave next sunday week will be the day we shall set out for washington. I am your Ob St.
                  
                     E Bacon
                     
                  
               